Citation Nr: 1219382	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include a nervous condition and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico,

In December 2010, the Board remanded the Veteran's claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran's claim of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder was previously denied in a January 1980 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the January 1980 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1980 rating decision that denied reopening the Veteran's claim of service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final January 1980 determination wherein the RO denied reopening the Veteran's claim of service connection for an acquired psychiatric disorder, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder.  The RO denied reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in a decision dated January 1980.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of whether new and material evidence had been received to reopen a claim of service connection for an acquired psychiatric disorder was denied in a January 1980 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records.  Subsequently, VA outpatient treatment records, private medical records, a VA examination report, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied after the RO determined that the evidence of  record was insufficient for rating purposes.  Additionally, the RO noted that the Veteran did not appear to the scheduled VA examination.  Furthermore, there was no evidence of a diagnosis or etiology of the Veteran's acquired psychiatric disability.

The evidence submitted subsequent to the January 1980 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the January 1980 decision suggests that the Veteran has a current diagnosis of Major Depressive Disorder, and that his current disability is related to his time in-service.  At the June 2008 VA examination, the Veteran reported that he had problems with his Sergeant in-service that caused emotional problems and remained unstable after being discharged from service.   Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final January 1980 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder, is reopened.  To this extent only, the appeal is granted.


REMAND

The claim for service connection for an acquired psychiatric disorder was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran's entrance examination was void of any psychiatric disabilities.  The Veteran's service treatment records show that he was seen in the emergency room for a medication overdose.  In June 1979, the Veteran was seen by a behavioral science specialist, who found that the Veteran did not have a present psychiatric disorder.  However, on the August 1979 separation examination, the doctor noted that the Veteran attempted suicide.  Additionally, on the August 1979 Report of Medical History, the Veteran reported frequent trouble sleeping, depression or excessive worrying, and nervous trouble of any sort.

The Veteran was afforded a VA examination in June 2008.  After examining the Veteran, the VA examiner diagnosed him with Major Depressive Disorder.  The examiner concluded that the Veteran's current mental disorder was not due to or related to the overdose of pills he took during military service.  The examiner noted that the initial record did not show the Veteran's overdose as a suicide attempt.  Additionally, the examiner noted the behavioral science specialist opinion, which stated that the Veteran did not have a psychiatric disorder.  Furthermore, the examiner noted that the separation examination noted a history of attempting suicide, but in June, he was cleared with mental health as normal.  However, the VA examiner failed to address the August 1979 report of medical history, where the Veteran reported that then current symptoms such as trouble sleeping, depression or excessive worrying, and nervous trouble.  Therefore, these records were not reviewed by the VA examiner when making his determination regarding the Veteran's claim of service connection for an acquired psychiatric disorder.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Additionally, the examiner noted that most of all, the complete absence of any psychiatric treatment or any psychiatric complaints in the subsequent years after military service contradict the Veteran's statement made today that his life was destroyed by the military.  However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  

Furthermore, the Board is without medical expertise to determine if the Veteran's acquired psychiatric disorder is related to his active duty service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of psychiatric symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, on multiple occasions the Veteran reported problems with a Sergeant that produced physical and emotional (depressed and anxious) symptoms.  It is unclear to the Board whether the Veteran was implying that he was physically assaulted by his Sergeant.  

To ensure that the Veteran is afforded due process, on remand, he should be afforded an opportunity to provide further evidence regarding his possible in-service assault, including the approximate date of the assault and further information regarding any in-service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that he may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Furthermore, a review of the claims folder reveals that the Veteran applied for Social Security Disability Insurance benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additionally, the June 2008 VA examiner noted that the Veteran was already seen by a specialist, including a psychiatrist, in reference to his SSA benefits.  However, the records regarding that application and decision have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Lastly, the claims file contains statements that are in Spanish and have yet to be translated into English.   These documents have been marked in the claims file.  These records pertain to the Veteran's condition that is currently on appeal, and are relevant in determining whether the Veteran's current condition is related to his active duty service, and should be considered in evaluating the merits of his appeal.

Accordingly, the case is REMANDED for the following action:

1) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2) Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.
 
Also, notify the Veteran that he may submit alternative forms of evidence, that is, evidence other than service records, including evidence of behavioral changes following the alleged in-service assault (i.e., alcohol abuse, over/under-eating, episodes of depression, panic attacks, and/or anxiety) to corroborate his account of an in-service assault, and suggest potential sources for such evidence (i.e., lay statements from anyone that he may have discussed his in-service stressors with either during or after service, including family members, friends, and fellow service-members).

3) The AMC/RO should obtain translations, from Spanish to English, of the marked documents in the claims file, for use in the adjudication of the appeal.  In addition, please review  any new evidence submitted for documents that may also require translation.

4) After the foregoing, the Veteran should be scheduled for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner should diagnose any acquired psychiatric disorder found to be present.

Additionally, the examiner must provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of physical trauma.

A. If a diagnosis of PTSD is appropriate:

The examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

B. If the examination results in a psychiatric diagnosis other than PTSD (i.e., major depression, a depressive disorder, a nervous disorder):

The examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, including in-service harassment and/or physical assault.  

In doing so, the examiner should acknowledge and discuss the Veteran's service treatment records, to include the medication overdose, the August 1979 separation examination, and the August 1979 report of medical history reports; VA outpatient treatment records; private treatment records; the June 2008 VA examination report; and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


